PER CURIAM.
Applicant, imprisoned under a sentence of a general court-martial, was produced under a writ of habeas corpus and his contentions fully heard. The court-martial record shows a duly constituted court, a trial under a charge of murder, a conviction, a sentence to life imprisonment, reduced to twenty-seven years. The main contention is that the evidence did not show premeditation and the charge ought to have been manslaughter. Another contention is that accused wished to have a counsel who could speak Spanish to defend him. There was a sworn Spanish interpreter. The court-martial record shows no request for another counsel. The sufficiency of the -evidence to sustain 'the charge was the question for the court-martial and its reviewing authorities. A civil court on habeas corpus can concern itself only with the legal organization of the court, and its jurisdiction over the accused and over the crime charged, and whether due process of law was afforded. None of-these appears to have been lacking. The writ of habeas corpus was properly discharged.
Affirmed.